DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 8, filed 1/28/22, with respect to the rejection(s) of claim(s) 14 under Spa in view of Clear have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mord in view of Clear and Ow.
With regards to the 112b rejection and drawings objections see the updated objections/rejections below.

Election/Restrictions
Claims 2-5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Figs. 6A-6B and/or Fig. 13, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/21. 
Examiner notes that applicant included claims 2, 4 as being generic to Fig. 7 however Examiner disagrees. Fig. 7 does not include angle polished per the description see [0049] including “Further, the fibers 720 can be flat cleaved or flat-polished to a common planar exit surface with the other fibers, resulting in an end face angle of only a few degrees, creating a more compact, less elliptical output beam shape than the angle-polished designs in FIGS. 6A and 6B.”


Claim Objections
Claim 1 is objected to because of the following informalities:  “the spacer being configured to guide at least one of the plurality of the fibers so that a distal portion of each of at least one of the plurality of fibers is oriented at an angle,” should be “the spacer being configured to guide at least one of the plurality of the fibers so that a distal portion of each of the at least one of the plurality of fibers is oriented at an angle,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 states “wherein the spacer is configured to force a distal portion of each of the plurality fibers in an angular direction away from the longitudinal axis of the cannula.” However while the at least one of the plurality being oriented at an angle as in claim 1 and previous claim 6, Claim 8 requires all of fibers to be angled but there is no discussion of the central fiber being angled off of axis in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7-8, 10-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an additional fiber” and it is unclear what the metes and bounds of this term is relative to the other fibers discussed (ie “a plurality of fibers extending from a proximal end of the laser probe to at least near a distal end of the laser probe” and “the spacer being configured to guide at least one of the plurality of the fibers”). The plurality of fibers seems to apply to all the fibers in the device, while the “at least one of the plurality” is at least subset of 1 fiber of the plurality (alternatively it is any number of the plurality up to the including all of the plurality). Based on that is the “additional fiber” additional to the “plurality” or is it additional to whatever subset of the plurality is used for the “at least one” (presuming the at least one isn’t the same as the whole plurality). Examiner notes that the “additional fiber” would extend from the source to at least near a distal end which are the limitations for the “plurality of fibers”. The claims depending from this also have this issue and are therefore also rejected for the same reason. For example in claim 8, it appears to claim all of the fibers are off the longitudinal axis which does not have support as discussed in the 112a above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordaunt (David Mordaunt et al., US 20070265602) hereinafter Mord in view of Cleary (David Cleary et al., US 5746738) hereinafter Clear in further view of Owyang (Zachary Owyang, US 5703985) hereinafter Ow.
Regarding claim 1, an interpretation of Mord discloses multi-fiber, multi-spot laser probe, comprising: 
a plurality of fibers (12a-d Figs. 1, 4, [0026]-[0027] see also Figs. 6-10, [0032]) extending from a proximal end of the laser probe (62 and/or 14 Fig. 4) to at least near a distal end of the laser probe ([0027]), wherein the proximal end of the laser probe is configured to be coupled (Fig. 4, [0025]-[0027]) to a laser source (20 Fig. 4, [0025]); and 
a cannula (64 Fig. 4, [0027]) having a distal end and surrounding the plurality of fibers along at least a portion of the laser probe at or near the distal end of the laser probe ([0027]); 
a spacer arranged within the cannula along a portion of the laser probe at or near the distal end of the laser probe ([0027], [0031]-[0033], Figs. 2-3, 6-10).

An interpretation of Mord may not explicitly disclose the spacer being configured to guide at least one of the plurality of the fibers so that a distal portion of each of at least one of the plurality of fibers is oriented at an angle, relative to a longitudinal axis of the cannula; wherein the spacer comprises a longitudinal channel disposed generally along a central longitudinal axis of the spacer and extending to at or near the distal end of the laser probe, and wherein the multi-fiber, multi-spot, laser probe further comprises an additional fiber arranged in the longitudinal channel and extending to at or near the distal end of the laser probe; wherein the additional fiber has a different diameter than each of the plurality of fibers.

However, in the same field of endeavor (medical devices), Clear discloses a spacer arranged within the cannula along a portion of the laser probe at or near the distal end of the laser probe (1/50 Figs. 1, 5-6, Col 3:64-Col 4:13, Col 4:47-67; Elements of the catheter provide the “spacer” between the fiber elements), the spacer being configured to guide at least one of the plurality of the fibers so that a distal portion of each of at least one of the plurality of fibers is oriented at an angle, relative to a longitudinal axis of the cannula (5/7, 52/55 Figs. 1, 5, Col 3:64-Col 4:13 including “The laser beams 2 and 4 by virtue of the lumens through which the optical fibers are directed (catheters can be molded such that fiber lumens can be curved within the catheter),”, Col 4:47-67; Elements of the catheter provide the “spacer” between the fiber elements); 
wherein the spacer comprises a longitudinal channel disposed generally along a central longitudinal axis of the spacer and extending to at or near the distal end of the laser probe (3, 25 Figs. 1-2, Col 3:64-Col 4:13), and wherein the multi-fiber, multi-spot, laser probe further comprises an additional fiber arranged in the longitudinal channel and extending to at or near the distal end of the laser probe (3, 25 Figs. 1-2, Col 3:64-Col 4:13);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mord to include directing the light of the fibers using the spacing between fibers as recited in Clear for directing illumination to a desired point (Col 3:64-Col 4:13). Furthermore, combining the probe of Mord with the known elements of laser catheter using spacing between fibers for directing illumination to a desired point as recited in Clear yields the predictable result of light being emitted in the desired way, thus it is merely combining prior art elements according to known methods to yield predictable results.

However, in the same field of endeavor (medical devices), Ow teaches wherein the additional fiber has a different diameter than each of the plurality of fibers (Central Fiber 42 Fig. 5A, Col 6:22-29; Central fiber with different diameter surrounded by uniform diameter fibers the spacer being the material between the fibers).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the fiber layouts of Mord to include a central fiber with a different diameter as taught by Ow because “[i]t will be recognized by those skilled in the art that the number and diameters of fibers bundled in the various embodiments shown and described may vary.” (Col 6:41-43). Furthermore, combining one fiber with a different diameter than the others as taught by Ow to the fiber bundles as recited in Mord is merely combining prior art elements according to known methods to yield predictable results; the predictable result being light applied using a central fiber of a different diameter.

Regarding claim 8, an interpretation of Mord discloses the above in claim 1.
An interpretation of Mord may not explicitly disclose wherein the spacer is configured to force a distal portion of each of the plurality fibers in an angular direction away from the longitudinal axis of the cannula.
However, in the same field of endeavor (medical devices), Clear teaches wherein the spacer is configured to force a distal portion of each of the plurality fibers in an angular direction away from the longitudinal axis of the cannula (1/50 Figs. 1, 5-6, Col 3:64-Col 4:13, Col 4:47-67; Elements of the catheter provide the “spacer” between the fiber elements and forcing some of the fibers in an angular direction away from the  longitudinal axis. Examiner notes that Pol also teaches this see fig. 2 and 5) for the purpose of directing light to a desired point.  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mord to include directing the light of the fibers using the spacing between fibers as recited in Clear for directing illumination to a desired point (Col 3:64-Col 4:13). Furthermore, combining the probe of Mord with the known elements of laser catheter using spacing between fibers for directing illumination to a desired point as recited in Clear yields the predictable result of light being emitted in the desired way, as well as merely combining prior art elements according to known methods to yield predictable results.

 Regarding claim 10, an interpretation of Mord discloses the above in claim 1.
An interpretation of Mord may not explicitly disclose wherein the spacer is configured to bend a distal portion of each of one or more of the plurality of fibers angularly, in corresponding offset planes relative to orthogonal central planes intersecting the longitudinal axis of the cannula, so that beams emitted from the distal ends of the fibers diverge.
However, in the same field of endeavor (medical devices), Clear teaches wherein the spacer is configured to bend a distal portion of each of one or more of the plurality of fibers angularly (52/55 Figs. 5, Col 3:64-Col 4:13 including “by virtue of the lumens through which the optical fibers are directed (catheters can be molded such that fiber lumens can be curved within the catheter),”, Col 4:47-67; Elements of the catheter provide the “spacer” between the fiber elements), in corresponding offset planes relative to orthogonal central planes intersecting the longitudinal axis of the cannula, so that beams emitted from the distal ends of the fibers diverge (52/55 Figs. 5, Col 3:64-Col 4:13 including “by virtue of the lumens through which the optical fibers are directed (catheters can be molded such that fiber lumens can be curved within the catheter),”, Col 4:47-67; Elements of the catheter provide the “spacer” between the fiber elements, making the beams 52/55 ).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mord to include directing the light of the fibers using the spacing between fibers as recited in Clear for directing illumination to a desired point (Col 3:64-Col 4:13). Furthermore, combining the probe of Mord with the known elements of laser catheter using spacing between fibers for directing illumination to a desired point as recited in Clear yields the predictable result of light being emitted in the desired way, is merely combining prior art elements according to known methods to yield predictable results.

Claim Rejections - 35 USC § 103
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mord in view of Clear in further view of Ow and Polanyi (Michael Polanyi et al., US 3498286) hereinafter Pol.
Regarding claim 7, an interpretation of Mord discloses the above, see claim 1. An interpretation of Mord may not explicitly disclose wherein the spacer is a helical spacer, the helical spacer being configured so that the plurality of fibers are arranged in a helical configuration, near the distal end of the laser probe.
However, in the same field of endeavor (medical devices), Pol teaches wherein the spacer is a helical spacer (32’ Fig. 5, Col 2:30-32, Col 3:70-75 see also Figs. 1-4), the helical spacer being configured so that the plurality of fibers are arranged in a helical configuration, near the distal end of the laser probe (32’ Fig. 5, Col 2:30-32, Col 3:70-75 including “whereupon fibers 14 would be placed in grooves 24’,”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mord in view of Clear to include the helical spacer as disclosed by Pol because spirally or helically spacing the fibers facilitates bending of the catheter (Col 2:30-32). Combining the elements of the probe as recited by Mord and those of Clear with the laser catheter with the known elements of a helical spacer yields the predictable result of a catheter with fibers which are helically/spirally spaced, which is merely combining prior art elements according to known methods to yield predictable results.

Claim Rejections - 35 USC § 103
Claim 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mord in view of Clear in further view of Ow and Daikuzono (Norio Daikuzono, US 4592353) hereinafter Dai.
 Regarding claim 11, an interpretation of Mord discloses the above in claim 1. An interpretation of Mord may not explicitly disclose wherein each of the plurality of fibers has a tapered cross-section, near the distal end of the fibers.
However, in the same field of endeavor (medical devices), Dai teaches wherein each of the plurality of fibers has a tapered cross-section, near the distal end of the fibers (Col 3:19-23 including “Among the conventional laser probes, there is known a probe having a tapered rod member of laser transmitting material disposed at the forward end of the optical fiber so as to converge the laser beam”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mord to include the tapering of the fibers as recited by Dai in order to converge the light being emitted to the desired target position (Col 3:19-23). Additionally, Mord recites the probe with a fiber optics, Clear recites the laser catheter with the plurality fibers being directed in multiple ways combining the known element of tapering fiber to converge the light when applied to the Mord in view of Clear would yield the predictable result of a tapered fibers for converging their light emission as desired, which is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 13, an interpretation of Mord discloses the above in claim 11. 
An interpretation of Mord may not explicitly disclose wherein each fiber is tapered so as to have a smaller cross-section near the distal end, relative to its cross- section further towards the proximal end of the laser probe.
However, in the same field of endeavor (medical devices), Dai teaches wherein each fiber is tapered so as to have a smaller cross-section near the distal end, relative to its cross- section further towards the proximal end of the laser probe (Col 3:19-23 including “Among the conventional laser probes, there is known a probe having a tapered rod member of laser transmitting material disposed at the forward end of the optical fiber so as to converge the laser beam”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mord to include the tapering of the fibers as recited by Dai in order to converge the light being emitted to the desired target position (Col 3:19-23). Additionally, Mord recites the probe with a fiber optics, Clear recites the laser catheter with the plurality fibers being directed in multiple ways combining the known element of tapering fiber to converge the light when applied to the Mord in view of Clear would yield the predictable result of a tapered fibers for converging their light emission as desired, which is merely combining prior art elements according to known methods to yield predictable results.

Claim Rejections - 35 USC § 103
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mord in view of Clear in further view of Ow and Shurgalin (Max Shurgalin et al., US 20130064515) hereinafter Shur.
Regarding claim 11, an interpretation of Mord discloses the above in claim 1. An interpretation of Mord may not explicitly disclose wherein each of the plurality of fibers has a tapered cross-section, near the distal end of the fibers.
However, in the same field of endeavor (medical devices), Shur teaches wherein each of the plurality of fibers has a tapered cross-section, near the distal end of the fibers ([0071] including “the core size changing (e.g., increasing or decreasing) the closer it gets to the output end of the conduit. The core of the tip can be tapered to provide a reduced beam spot size and/or to increase beam divergence at the output end.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mord to include the tapering of the fibers as recited by Shur in order to converge the light being emitted to increase or decrease the spot size ([0071]). Additionally, Mord recites the probe with a fiber optics, Clear recites the laser catheter with the plurality fibers being directed in multiple ways combining the known element of tapering fiber to converge the light when applied to the Mord in view of Clear would yield the predictable result of a tapered fibers for converging their light emission as desired, which is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 12 an interpretation of Mord discloses the above in claim 11. 
An interpretation of Mord may not explicitly disclose wherein each fiber is tapered so as to have a larger cross-section near the distal end, relative to its cross-section further towards the proximal end of the laser probe.
However, in the same field of endeavor (medical devices), Shur teaches wherein each fiber is tapered so as to have a larger cross-section near the distal end, relative to its cross-section further towards the proximal end of the laser probe. ([0071] including “the core size changing (e.g., increasing or decreasing) the closer it gets to the output end of the conduit. The core of the tip can be tapered to provide a reduced beam spot size and/or to increase beam divergence at the output end.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mord to include the tapering of the fibers as recited by Shur in order to converge/diverge the light being emitted to increase or decrease the spot size ([0071]). Additionally, Mord recites the probe with a fiber optics, Clear recites the laser catheter with the plurality fibers being directed in multiple ways combining the known element of tapering fiber to diverge the light as recited by Shur when applied to the Mord in view of Clear would yield the predictable result of a tapered fibers for diverging their light emission as desired, which is merely combining prior art elements according to known methods to yield predictable results.

Regarding claim 13, an interpretation of Mord discloses the above in claim 11. 
An interpretation of Mord may not explicitly disclose wherein each fiber is tapered so as to have a smaller cross-section near the distal end, relative to its cross- section further towards the proximal end of the laser probe.
However, in the same field of endeavor (medical devices), Dai teaches wherein each fiber is tapered so as to have a smaller cross-section near the distal end, relative to its cross- section further towards the proximal end of the laser probe ([0071] including “the core size changing (e.g., increasing or decreasing) the closer it gets to the output end of the conduit. The core of the tip can be tapered to provide a reduced beam spot size and/or to increase beam divergence at the output end.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mord to include the tapering of the fibers as recited by Shur in order to converge/diverge the light being emitted to increase or decrease the spot size ([0071]). Additionally, Mord recites the probe with a fiber optics, Clear recites the laser catheter with the plurality fibers being directed in multiple ways combining the known element of tapering fiber to diverge the light as recited by Shur when applied to the Mord in view of Clear would yield the predictable result of a tapered fibers for converging their light emission as desired, which is merely combining prior art elements according to known methods to yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10016248 in view of Mord and Ow. Claim 1 recites the handle (ie probe) and the cannula which enters the eye and has a plurality of fibers through it, ‘248 claim 8 recites a laser source. While it is believed that the reference discloses all of the elements in the alternative Mord recites the elements. Both Mord and ‘248 are applying lasers to the body and more specifically the eye, combining the elements of ‘248 with those of Mord and Ow would merely be taking the known teachings in the art of Mord and Ow with the elements recited in ‘248 and would yield the predictable result of optical fibers running through the probe and cannula to deliver light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020045811 see 11 Figs. 1, 4A, 13-14, [0063], discloses claim 6; US 20140121653 see Fig. 1, discloses claim 1; US 20100318074 see Figs. 2-3, discloses claim 1; US 6096028 see Fig. 6, discloses claim 1; US 4754328 see Fig. 1, 3-6; US 20010055462 see [0014] which recites tapering in order to adjust the spot size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 May 2022